NO. 07-06-0129-CR

                              IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                        PANEL A

                                  JANUARY 9, 2007
                          ______________________________

                        JACQUELINE V. HARPER, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE
                        _________________________________

            FROM THE 364TH DISTRICT COURT OF LUBBOCK COUNTY;

        NO. 2005-409263; HONORABLE BRADLEY S. UNDERWOOD, JUDGE
                      _______________________________


                                CONCURRING OPINION


Before CAMPBELL and HANCOCK and PIRTLE, JJ.


       I concur in the judgment of the Court. I agree with the majority’s analysis as to

whether or not Officer Hayes had a reasonable basis to suspect that Appellant was or

would soon be engaged in criminal activity. However, I respectfully disagree with the

majority’s conclusion that the Officer’s interaction with Appellant amounted to no more than

an encounter. I am of the opinion that facts and circumstances of this case amounted to

an investigative detention.
       An investigative detention occurs when a reasonable person would believe he or

she was not free to leave and has yielded to a show of authority or has been physically

forced to yield. California v. Hodari, D., 499 U.S. 621, 627-28, 111 S. Ct. 1547, 1551-52,

113 L. Ed. 2d 690 (1991). Therefore, an investigative detention may occur when a person

in a parked car complies with a police officer’s order to roll down the window or open the

door. Merideth v. State, 603 S.W.2d 872, 873 (Tex.Crim.App. 1980); Ebarb v. State, 598
S.W.2d 842, 850 (Tex.Crim.App. 1979); State v. Bryant, 161 S.W.3d 758 (Tex.App.–Fort

Worth 2005, no pet.). Under the facts of this case, I am of the opinion that a reasonable

person in Appellant’s position would not have felt free to drive away from Officer Hayes at

any time during the incident. Therefore, I believe that the Officer’s request that Appellant

step out of her vehicle constituted an investigative detention.



                                          Patrick A. Pirtle
                                             Justice


Publish.




                                             2